Citation Nr: 1517231	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to August 1990 and from May 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2009, the Veteran filed a claim for service connection for residuals of a TBI.  The RO denied this claim in an August 2009 rating decision, which also, in an attached document, provided the Veteran notice of his appellate.  In July 2010, the Veteran filed a notice of disagreement (NOD) that contested the denial of the TBI claim.  Relative to this NOD, the information of record reflects that the RO prepared a report of contact dated in October 2010, which indicates that the Veteran wished to cancel the current appeal regarding service connection for TBI, and that he also wished to continue his compensation claim regarding service connection for TBI.  While the report of contact seems to indicate the Veteran's intent to withdraw the July 2010 NOD, the information contained in this document is equivocal, at best, because it also indicates his intent to continue to prosecute the TBI claim.  In resolving such ambiguity in the Veteran's favor, the Board does not construe the October 2010 report of contact as a sufficient basis to satisfy the requirements to withdraw the NOD pursuant to 38 C.F.R. § 20.204.  Hence, the July 2010 NOD remains valid and timely for purposes of this appeal.

Accordingly, within the purview of 38 C.F.R. § 20.202, the March 2011 statement (VA Form 9) from the Veteran can be construed as an adequate and timely filed substantive appeal.  This construction is so because, although the Veteran had not received a statement of the case (SOC) after he filed the July 2010 NOD, he nevertheless filed correspondence in March 2011, which met the requirements of a VA Form 9.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Therefore, the subsequent issuance of the SOC in December 2012 remedied the procedural defect, and thus permits the Board to exercise jurisdiction over the appealed action, which was engendered by the original TBI claim filed in February 2009 and was initially denied by the RO in the August 2009 rating decision.  See 38 U.S.C.A. §§ 7105(a), (d)(1), (3) (2014); 38 C.F.R. §§ 20.200, 20.302(b) (2014); Archbold v. Brown, supra.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals a December 2014 VA psychiatric evaluation report.  As discussed below, the Board finds that the psychiatric evaluation report are relevant to the issue of entitlement to TBI, and remand is required so that the AOJ can readjudicated the Veteran's claim.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to an increased rating for PTSD, currently evaluated at 50 percent disabling, has been raised by the record of proceedings at the May 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this issue is referred to the RO for appropriate consideration and handling in the first instance and is not part of the current appeal.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that he has current residuals of a TBI that he sustained during an explosion at a dining hall on base in Baghdad, Iraq.

In December 2014, while the issue of TBI was pending on appeal, the RO obtained a VA psychiatric examination regarding the Veteran's service-connected PTSD.  Upon review, the December 2014 report of VA psychiatric examination contains pertinent medical evidence concerning the TBI issue.  Because the information of record does not contain a waiver of AOJ consideration that is specific to the newly acquired VA psychiatric report of December 2014, this pertinent evidence must be addressed by the AOJ in the first instance through the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014)

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development that the AOJ determines to be warranted, the AOJ should re-adjudicate the issue of entitlement to service connection for residuals of a TBI, to include consideration all pertinent evidence received since the December 2012 SOC, including the medical evidence submitted by the Veteran (through his attorney-representativ) in May 2014; and the December 2014 report of VA psychiatric examination.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

